UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended November 30, 2015 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number: 333-190690 EXEO ENTERTAINMENT, INC. (Name of small business issuer in its charter) Nevada 45-2224704 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4478 Wagon Trail Ave. Las Vegas, NV (Address of principal executive offices) (Zip code) Issuer’s telephone number: (702) 361-3188 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 par value per share None; These securities are quoted on the OTC Bulletin Board (OTCBB) and OTC Markets (OTCQB) Securities Registered Pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o 1 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo x The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant as of November 30, 2015, the last business day of the registrant's most recently completed fiscal year end, is undeterminable. The total number of common stock held by non-affiliates of the registrant as of this date was 6,884,414.The aggregate market value of such securities on November 30, 2015 was determined by the Company to be $1,720,000 based upon the analysis described in further detail in Item 5 of this report. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the last practicable date, which is February 29, 2016: 24,255,231 Common Shares, 19,500 Series A, and 201,640 Series B Preferred Shares. DOCUMENTS INCORPORATED BY REFERENCE Incorporated by reference within this report are certain documents previously filed with the Commission within Form S-1, as amended, which was filed on August 16, 2013.Such document(s) are listed in Item 15 of this report. 2 EXEO ENTERTAINMENT, INC. FORM 10-K For the year ended November 30, 2015 TABLE OF CONTENTS PART I 4 ITEM 1. DESCRIPTION OF BUSINESS 4 ITEM 1A. RISK FACTORS 7 ITEM 1B. UNRESOLVED STAFF COMMENTS 7 ITEM 2. DESRIPTION OF PROPERTY 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II 8 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND MARKET INFORMATION FOR COMMON STOCK 8 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND PLAN OF OPERATIONS 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 13 ITEM 9A. CONTROLS AND PROCEDURES 13 ITEM 9B. OTHER INFORMATION 14 PART III 15 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 15 ITEM 11. EXECUTIVE COMPENSATION 16 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 17 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 18 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 19 SIGNATURES 39 3 PART I ITEM 1. DESCRIPTION OF BUSINESS OVERVIEW Exeo Entertainment, Inc. (the “Company” “we” or “us”) designs, develops, licenses, manufactures, and markets consumer electronics in the video gaming, music and smart TV sector. Our current business objectives are: · Complete product development and establish channels of distribution, and · Expand SKUs within the headphone market for both music and gaming Activities to date We incorporated in the State of Nevada on May 12, 2011. We are a development stage company. From our inception to date we havegenerated minimal revenues and continue to operate at a loss. Our activities have centered on the design and engineering of peripherals in the video gaming, music, and smart TV sector. We accomplished the following: 1) We completed the molds for the Psyko™ PC model and are working on the molds for the Psyko™ console unit. 2) During the six months ending May 31, 2015, we received inventory of the Krankz™ Bluetooth Wireless Headsets,and the Psyko®5.1 Surround Sound Gaming Headsets (with built-in microphone) with external amplifier for Personal Computers. We also approved the working prototypes of the similar type of Psyko® Krypton headphones for use with gaming consoles (such as Xbox®), and the Company is ready to go forward with the manufacturing. 3) We are currently working on molds for the Zaaz™ keyboard. Products and Services Products under development include the Psyko™ 5.1 surround sound gaming headphones for consoles, Krankz™ MAXX Bluetooth™ wireless headphones, Zaaz™ Smart TV keyboards, the Extreme Gamer®; a multi-disc video game changer, and an android based portable gaming system. We are finalizing development on the Zaaz™ keyboard and will soon begin tooling for manufacturing. The Extreme Gamer™ and portable gaming system are still in development.We expect to release several new products in fiscal years 2015 and 2016. Strategy and Marketing Plan Once manufacturing is established, we intend on utilizing existing consumer electronics distributers, such as Synnex Corp. (SNX) and Ingram Micro to distribute our products to big box retailers such as Best Buy, GameStop, and Fry’s Electronics.We do not have distribution agreements with these companies at this time. Competition Psyko® Krypton™ Surround Sound Headphones 4 While our Psyko® headphone offering differs from the competition in the method of 5.1-surround sound delivery, we will face competition from manufacturers with established channels of distribution, mature capital structures, and significantly larger marketing budgets. Well established gaming headphone manufacturers include Turtle Beach; a private company, Tritton – a subsidiary of Mad Catz Interactive (MCZ), and Astro Gaming which is a subsidiary of Skullcandy (SKUL). While other headphone manufacturers replicate 5.1 surround sound through Digital Signal Processing (DSP), the Psyko® headphones use a patented method of sound delivery that does not require the use of DSP. Management believes that the difference in audio quality is a major differentiating factor between our product offering and what is currently available on the market. Krankz™ Headphones The driver design provides a deep bass sound with clear midrange audio for a full-range for use up to 30’ distance.These headsets work with most mobile devices and have a retractable, foldable design with built-in microphone and noise cancelling feature. We expect to face competition from lifestyle headphone companies such as Beats by Dr. Dre and Skull candy. These entities are well established and have a loyal customer following. We expect to carve out a niche within the market by initially marketing to the X games demographic through endorsements and sponsorships in Extreme sports such as motocross, supercross, snowboarding, surfing, skating, and similar such sports. Zaaz™ Keyboard 5 The majority of the competition in the Bluetooth wireless keyboard arena is concentrated amongst a few well-known companies such as Logitech® (LOGI), Microsoft® (MSFT), Apple® (AAPL), and Samsung® (SSNLF). While management believes that only Samsung makes keyboards specifically designed to interact with smart TVs, and that their keyboards only work with certain Samsung® TVs, there can be no assurance that other companies do not currently manufacture, or plan to manufacture, such units in the future. Any such companies that manufacture keyboards capable of connecting to a smart TV would further increase competition. The Company intends on differentiating the Zaaz™ keyboard through a set of features designed specifically for smart TV users. The Zaaz™ keyboard features a customized set of “one touch access keys” that allows users to access specific, user defined features of the consumers smart TV. Examples include one touch access to the following: Netflix®, Facebook®, Hulu®, and Amazon®. Additionally, the Zaaz™ keyboard will differentiate itself by including a full size track pad – built into the keyboard – to navigate, point, click, and select. Extreme Gamer® The Extreme Gamer® is a patent pending (patent application 12/543,296) multi-disc video game changer that connects to current generation video game consoles offered by Nintendo®, Microsoft®, and Sony®. Management believes from attending the Consumer Electronics Show (CES) on January 11-13, 2013, having a booth and its products on display at the Electronic Entertainment Expo (E3) on June 11 – 13, 2013 (booth 4010), and from regularly reading Video Gaming news from sources such as IGN.com, EGNnow.com, 1up.com, and gamespot.com, that no other company is currently manufacturing a multi-disc video game changer. If such a unit is being made management is unaware of its existence. Sources and Availability of Suppliers and Supplies Currently we have access to an adequate supply of products, from various manufacturers.These companies and their products are new, not well established, and are a subject to significant risk and uncertainty. Dependence on One or a few Major Customers We do not anticipate dependence on one or a few major customers into the foreseeable future. Patents, Trademarks, Licenses, Franchise Restrictions and Contractual Obligations and Concessions We executed a license agreement with Psyko Audio Labs Canada to manufacture and distribute the Carbon and Krypton line of patented headphones. US Patent # 8,000,486 (for the Psyko Krypton™ surround sound gaming headphones.)With regard to intellectual property rights associated with Psyko® Headphones, we have a license to use this mark as well as the patented technology. We entered into a license agreement with Digital Extreme Technologies, Inc., a Delaware corporation, (also referred to as DXT) for use of certain intellectual property associated with the products being designed and developed by us. The Black Widow keyboard is now known as the Zaaz keyboard. DXT worked to design and develop the Extreme Gamer as well as the Black Widow keyboard. We continue to work under a license agreement with DXT to advance the use of technologies designed by DXT. There is no licensing fee paid to DXT during the years ended November 30, 2014 and 2015. 6 DXT applied to the U.S. PTO for a patent of its Multi Video Game Changer. The agency assigned an application number of 12/543,296 to its application, which was published on February 25, 2010. The proposed 10 disk Video Game Changer is designed to interface directly with Sony PS3®, Nintendo Wii®, and Microsoft Xbox 360®. The Company anticipates incorporating Blu-Ray® compatible optics technology under a license agreement. This would allow users to insert Blu-Ray® discs into the Video Game Changer, and once connected to the video game console, to play movies on television. Sony PS3® is now capable of playing Blu-Ray® discs, but only with a capacity for a single disk. This technology would provide for the loading of up to 10 DVD’s, CD’s or Blu-Ray® discs into a single console that communicates with a video game console via USB. Furthermore, users would be able to plug in any external hard disc drive (“HDD”) directly into the console via an internal ATPI port, allowing movies, music and pictures to be played directly from the HDD. In regard to intellectual property rights associated with Krankz™ Bluetooth® wireless headphones, we do not have a federally registered trademark as to the word marks Krankz or Krankz Maxx. Therefore, we do not have the same presumptive rights which might otherwise apply had we obtained a federally registered trademark.We believe we have intellectual property rights to this mark under common law.If we are unable to register this mark, we may use an alternative name for these headphones. Subsidiaries We do not have any subsidiaries. Reports to Security Holders 1. We will furnish shareholders with annual financial reports certified by our independent registered public accountants. 2. We are a reporting issuer with the Securities and Exchange Commission.We file periodic reports, which are required in accordance with Section 15(d) of the Securities Act of 1933, with the Securities and Exchange Commission to maintain the fully reporting status. 3. The public may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20002.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Our SEC filings will be available on the SEC Internet site, located at http://www.sec.gov. ITEM 1A. RISK FACTORS As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company has no unresolved staff comments. ITEM 2. DESRIPTION OF PROPERTY We currently lease 10,068 sq. ft. of office and warehouse space at 4478 Wagon Trail Avenue, Las Vegas, Nevada 89118. Our current lease term expires on September 30, 2016, but is renewable for an additional twelve (12) months under the original lease terms.Our monthly lease payment is $7,006. This location serves as our only facility for day to day operations. We believe our current premises are adequate for our current operations and we do anticipate that we will require additional premises in the next 9-12 months.We do not have any investments or interests in any real estate.Our Company does not invest in real estate mortgages, nor does it invest in securities of, or interests in, persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS We know of no existing or pending legal proceedings against us, nor are we involved as a plaintiff in any proceeding or pending litigation. There are no proceedings in which any of our directors, officers or any of their respective affiliates, or any beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Our address for service of process in Nevada is Business Filings, Incorporated located at 311 S. Division Street, Carson City, Nevada 89703. 7 ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND MARKET INFORMATION FOR COMMON STOCK The Company’s common stock is traded on the over-the-counter market and quoted on the Over-The-Counter Bulletin Board (OTCBB) under the trading symbol “EXEO”.Our common stock is also quoted on OTCQB, a segment of OTC Link LLC and OTC Markets Group. As of the date of this report, there is a limited public market for our common stock. For purpose of this Item, the existence of limited or sporadic quotations should not of itself be deemed to constitute an “established public trading market,” if any, for our common stock. We can provide no assurance that our shares will be actively traded on the OTC or, that the public market will achieve or continue with any particular daily volume or price for our listed securities. On December 24, 2012, the Company filed an amendment to its Articles of Incorporation to change the par value of its common stock from $0.001 to $0.0001 and to add to the authorized capital of theCompany 1,000,000 Series A Preferred Stock at par value $0.0001. On January 13, 2014, the Company filed a Certificate of Designation to add to the authorized capital of the Company 1,000,000 Series B Preferred Stock at par value $0.0001. The Company has no other class of stock authorized by the State of Nevada. On January 14, 2014, the Board of Directors of Exeo Entertainment, Inc. (the “Company”adopted a resolution pursuant to the Company’s Certificate of Incorporation, as amended, providing for the designations, preferences and relative, participating, optional and other rights, and the qualifications, limitations and restrictions, of the Series B ConvertiblePreferred Stock. On January 18, 2014, the Company filed a Certificate of Designations for a Series B Convertible Preferred Stock. The authorized number of Series B Convertible Preferred Stock is 1,000,000 shares, par value 0.0001. The holders of shares of Series B Convertible Preferred Stock shall vote as a separate class on all matters adversely affecting the Series B Stock.The authorization or issuance of additional Common Stock, Series B Convertible Preferred Stock or other securities having liquidation, dividend, voting or other rights junior to or on a parity with, the Series B Convertible Preferred Stock shall not be deemed to adversely affect the Series B Convertible Preferred Stock. In each case the holders shall be entitled to one vote per share. Recent Sales of Unregistered Securities Common Stock The Company has 100,000,000 shares at $0.0001 par value common stock authorized and 24,140,600 and 24,140,600 shares issued and outstanding at November 30, 2015 and 2014, respectively.During the month of March, 2015, one accredited investor, previously known by the officers of the Company, as well as having been a prior investor in the common stock of the Company, subscribed to 322,188 shares of common stock of the Company upon the exercise of his common stock warrants. The Company accepted this subscription at a discounted price of $0.31037 per share. During the period from April 22nd to August 20th, 2014, the Company received $387,000 in deposits from 16 accredited investors, all pre-existing investors in the common stock of the Company, who wished to exercise their common stock warrants. The Company accepted subscriptions for 483,750 common shares at $0.80 per share.This exercise price reflects a 20 percent discount from the exercise price reflected within the investors’ stock warrant agreements. I n the 2nd quarter of 2014, the Company offered no other sale of common stock.The Company also agreed to issue 48,750 common stock warrants to eight pre-existing accredited investors. On June 4, 2014, the Company also received $25,000 from one accredited pre-existing investor who wished to subscribe to 31,250 common shares upon conversion of stock warrants.These common shares were issued by the Company on June 20, 2014 and recorded as an equity investment. During the period from July 16th to August 22nd, 2014, the Company also received $154,000 in deposits from nine pre-existing investors, which was recorded as an equity investment. Each of the nine investors wished to subscribe to 197,500 common shares upon conversion of stock warrants, which had been acquired in earlier fiscal years. Each person executed a stock subscription agreement and delivered funds in exchange for the delivery of common shares at a price of $0.80 per share, rather than the price of $1.00 per share as provided in the stock warrant agreements. The purchasers were all accredited investors and acquired such securities pursuant to an exemption from registration under Regulation D, section 506.In the aggregate, the Company executed stock subscription agreements for 707,500 common shares to investors in exchange for cash. The Company received $566,000. The stock was subscribed and funds delivered to the Company in exchange for common stock at a price of $0.80 for each share. On November 20, 2015, the Company issued 114,631 shares of common stock for services totaling $91,705.The shares were valued based on the stock price on the market at the time which was $0.80 per share. 8 Equity Issuance Costs We incurred equity issuance costs of $3,403 and $3,078 for the years ended November, 2015, and 2014, respectively.Rather than expense these costs, such items are charged against the Company’s equity. Our employees coordinate various matters associated with the sales of issuer securities to accredited investors.Equity issuance costs include such wages. These costs also include mailing, copying, courier, and other miscellaneous costs associated with the duplication and delivery of our offering circular to investors and paying for the return delivery of signed stock subscription agreements. Preferred Stock Issuances of Series A Convertible Preferred Stock During the period from February 21st to March 3rd, 2014, the Company received $97,500 in deposits from eight accredited investors, all pre-existing investors in the common stock of the Company, who wished to subscribe to 19,500 Series A Convertible Preferred Shares and 48,750 common stock warrants. Each person executed a stock subscription agreement and delivered funds in exchange for the delivery of Convertible Preferred Shares at a price of $5.00 per share. For each Convertible Preferred Share purchased by an investor, for no additional consideration, each investor was granted two and one-half common stock warrants, which may be exercised within 24 months from the date of the subscription.. The Company agreed to pay interest on such funds at 15% per annum (paid annually), and principal and remaining interest is due upon maturity, which is thirty-six (36) months from the date of issuance.The purchasers were all accredited investors and acquired such securities pursuant to an exemption from registration under Regulation D, section 506. Issuances of Series B Convertible Preferred Stock During the year ended November 30, 2015, forty-five accredited investors subscribed to 206,640 shares, in total, of Series B Preferred Stock in exchange for cash consideration of $1,033,200, in total, at $5.00 for each share.As of August 31, 2015, the shares have not been issued and have been presented outside of permanent equity in accordance with ASC 48-10, Classification and Measurement of Redeemable Securities.The Company relies upon an exemption from registration under the Securities Act of 1933 pursuant to Regulation D, Section 506. The Company agreed to pay interest on such funds at 12% per annum. Each person executed a stock subscription agreement and delivered funds in exchange for the delivery of Series B Convertible Preferred Shares at a price of $5.00 per share. Stock warrants were not sold or included in the offering to such investors. In September and October 2014, two accredited investors subscribed to 5,000 shares, in total, of Series B Preferred Stock in exchange for cash consideration of $25,000, in total, at $5.00 for each share.In November, 2014, one accredited investor subscribed to 5,000 shares of Series B Preferred Stock in exchange for cash consideration of $25,000 at $5.00 per share.The company recorded proceeds of $50,000 (10,000 subscribed shares) as an equity investment at November 30, 2014. The Company relies upon an exemption from registration under the Securities Act of 1933 pursuant to Regulation D, Section 506. The Company agreed to pay interest on such funds at 12% per annum (paid annually), and principal and remaining interest upon maturity, which is twenty-four (24) months from the date of issuance. During the conversion period, each preferred share may be converted to common stock at a fixed conversion price of $1.25 per share or the Variable Conversion Price set forth in the Company’s Certificate of Designation. Incentive Stock Option Grants to Officers Pursuant to the 2012 Employees/Consultants Stock Compensation Plan, on July 15, 2012, the Company granted 2,000,000 shares to each of its two officers and directors.The option agreement provides the employee has no more than five years from the date of the grant to exercise the options at an exercise price of $0.25 per share.The employee may only exercise such options based upon the contracted vesting schedule, which provides that the options vest on a pro-rata basis over 60 months of future services to be rendered by such employee. The fair value of the options is calculated using the Black-Scholes method as of the date of grant.The current stock price at the dates of grant, which is July 15, 2012 and August 15, 2012, is $0.25 based on the private sale to accredited investors of common shares to investors for the eleven months prior to the date of grant. Several industry comparables to this Company were used in order to determine an approximation of the volatility. Further information regarding the determination of the volatility and the assumptions used during the course of preparing an analysis using the Black-Scholes method may be found in Note G to the Company’s financial statements. 9 There were 4,000,000 stock options outstanding to the Company’s management as of November 30, 2015, and within this group, 2,700,000 stock options were capable of being exercised at November 30, 2015. The remaining number of options are not exercisable as of November 30, 2015, as each of the two officers had not yet completed the “incentive”, i.e. the future monthly terms in office in order to exercise such options.The weighted average exercise price is $0.25 per share and the weighted average remaining life is 20.5 months. Stock Warrants Issued to Investors There were no stock warrants granted by the Company from inception through August 16, 2012.For each common share purchased by an investor, for no additional consideration, each investor acquired a warrant to purchase an additional two shares at the fixed price of $1.00 per share.During the period from August 16, 2012 to August 31, 2013, in connection with a private placement, the Company raised $1,250,000 from the sale of securities. 2,500,000 stock warrants to purchase common stock were granted in conjunction with the purchase by each investor of our common stock.The terms of the stock warrant include the right to exercise all or a portion of the warrants granted, shall be no more than 2 years from the date of grant of the warrant, and the exercise price is $1.00 per warrant.The warrant may not be transferred or assigned in whole or in part by the grantee. There were no stock warrants issued during the period September 1, 2013 to fiscal year ended November 30, 2013.There were 2,500,000 stock warrants outstanding at November 30, 2013.The Company issued 48,750 common stock warrants to Series A Preferred Stock purchasers in February and March, 2014. During the fiscal year ended November 30, 2014, pre-existing shareholders exercised 707,500 stock warrants at $0.80 per share.There are 1,841,250 warrants which are exercisable at November 30, 2015. The weighted average exercise price is $2.00 and the weighted average remaining life is 18 months (excluding the stock warrants issued in 2014). Dividends There are no restrictions in our Articles of Incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: (A) We would not be able to pay our debts as they become due in the usual course of business; or (B) Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have neither declared nor paid any cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance the expansion of our operations. Our board of directors will determine future declaration and payment of dividends, if any, in light of the then-current conditions they deem relevant and in accordance with the Nevada Revised Statutes. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND PLAN OF OPERATIONS Comparison of Twelve Month Results –for the fiscal years ended November 30, 2015 and 2014, respectively Revenues and Gross Profit Revenues for the twelve months ended November 30, 2015 and 2014 were $27,247 and $3,636, respectively.Gross profit for the periods ended November 30, 2015 and 2014 were $16,192 and $2,062, respectively. The Company has incurred significant costs in research and development activities. See discussion below for further information. At November 30, 2015, the Company had incurred an accumulated deficit of $4,210,558 since inception. 10 Costs and Expenses Total cost and expenses increased to $1,324,104 for the year ended November 30, 2015 as compared to $1,160,620 for theyear ended November 30, 2014. These increases in the fiscal year ended November 30, 2015, were primarily due to the increasing costs associated with public relations, royalty fees, sponsorships and advertisement of our audio headphone products. Research and Development Costs The Company incurred $7,850 and $110,348 for research and development costs during the fiscal years ended November 30, 2015 and 2014, respectively. These costs relate to hardware engineering, design and development of the Krankz™ Bluetooth wireless audio headphones, the Zaaz™ Keyboard, the Extreme Gamer®, and starting in June 2013, the Psyko Krypton™ 5.1 surround sound gaming headphones for personal computers. A similar unit under development connects to current generation video game consoles offered by Nintendo®, Microsoft®, and Sony®. Other Income and Expenses During the course of our business, we experienced a gain from foreign currency transactions of $22,031 in the year ended November 30, 2015 as compared to a loss of $1,760 for the year ended November 30, 2014.This gain is due to royalty payments owed to a foreign company. During the year ended November 30, 2015, we had other loss totaling $9,694.This loss is associated with a trade in of a vehicle. Interest expense associated with obligations to related parties was $4,699 in the twelve months ended November 30, 2015, compared to $4,854 in the period ended November 30, 2014.Interest expense was $968 and $899 in the twelve months ended November 30, 2015 and 2014, respectively. Effect of Inflation Inflation has not had a significant impact on the Company’s operations or cash flows. Liquidity and Capital Resources Long-Term Debt / Note Payable and Other Commitments Other than what is described in this Item, the Company had no material commitments for capital expenditures at November 30, 2015 or November 30, 2014. On May 25, 2011, Exeo Entertainment, Inc. entered into an exclusive license agreement with Digital Extreme Technologies, Inc. whereby Exeo Entertainment, Inc. will manufacture and market the Extreme Gamer and Zaaz keyboard. Exeo Entertainment, Inc. will pay Digital Extreme Technologies, Inc. a 5% royalty fee on gross sales of both products. On June 10, 2013, Exeo Entertainment, Inc. entered into a license agreement with Psyko Audio Labs, Canada whereby Exeo Entertainment. Inc. will manufacture and market the Psyko Krypton and Carbon line of gaming headphones. The Company will owe a 5% royalty on all headphone sales to Psyko Audio Labs.Payments are due quarterly on January 15, April 15, July 15, and October 15.For the year ended November 30, 2015, the Company has made a total of $50,000 towards this obligation and no royalty invoices have been received from Psyko Audio Labs.In fiscal year 2014, the Company incurred increasing minimum royalty expenses as follows: $24,063 (CDN $26,741), $33,205 (CDN $36,770), $40,907 (CDN $46,787), and $60,850 (CDN $66,849) in each of the four quarters, respectively.The total minimum royalty fee expense in fiscal year ended November 30, 2015 and 2014 were $240,731 and $159,025, respectively. Prepaid expenses as of November 30, 2015 and 2014 consist of royalty fees of $1,840 and $2,919, respectively, paid to Psyko Audio Labs. These prepaid expenses shall be applied towards royalty expenses incurred in the first quarter of the following fiscal year. Unless the Royalty Agreement is modified by Psyko Audio Labs Canada and the Company, at January 1, 2016, the Company is obligated to pay minimum monthly royalties of $80,000 (CDN $100,000) per quarter for the remaining term of the contract.No such modification has been made as of the date of this report. The Company carries the risk of currency exchange rate fluctuations as our royalty obligation under the license agreement is stated in Canadian dollars. The Company has an office and warehouse rental lease obligation through September 30, 2016, which equals $70,060 as of November 30, 2015. The monthly minimum rental payment is $7,006. Rent expense was $84,072 and $84,072 for the fiscal years ended November 30, 2015 and 2014, respectively. 11 Obligation to Purchase Additional Inventory of the Psyko Krypton 5.1 surround sound headsets In early September, 2014 the Company issued a purchase order for the acquisition of $200,000 in inventory for the Psyko® Krypton™ 5.1 surround-sound gaming headphones with amplifiers made for use with personal computers. Sometime thereafter, the Company and the manufacturer agreed to divide the single purchase order in to several separate purchase orders of $40,000 each.On December 5, 2014, the Company paid the first installment of $40,000.The headphone units were shipped to the Company and were received and accepted on December 30, 2014.On January 9, 2015, the Company paid $80,000 for two additional installments under this agreement. The headphone units were shipped to the Company and were received and accepted on January 28, 2015. It is possible, but not probable, that the Company remains liable for the $80,000 balance as to this September, 2014 purchase order, even if the Company does not order additional inventory. Cash Flow Information The Company had working capital of approximately $183,520 and a current ratio of 1.38 at November 30, 2015. The Company had working capital of $103,345 and a current ratio of 1.43 at November 30, 2014. The increase in working capital and the current ratio at November 30, 2015 as compared to November 30, 2014, was primarily due to financing activities (an increase of $321,750 from fiscal year 2014 to 2015), which offset an increase in inventory (a change of $201,696) as well as expenditures for general and administrative purposes. The Company believes it has insufficient cash resources to meet its liquidity requirements for the next 12 months. During the twelve months ended November 30, 2015, the Company had cash and cash equivalents of approximately $427,663 as compared to cash and cash equivalents of $326,683 at November 30, 2014. This represents an increase of $100,980. Cash used in Operating Activities The Company used approximately $965,612 of cash for operating activities in the twelve months ended November 30, 2015, as compared to using $811,638 of cash for operating activities in the twelve months ended November 30, 2014. This increase in cash used in operating activities, which is $153,974, is primarily attributed to the net loss generated in the twelve months ended November 30, 2015. Cash used for Investing Activities Investing activities for the twelve months ended November 30, 2015, used approximately $40,701 of cash as compared to using $5,521 of cash in the twelve months ended November 30, 2014. This increase in use is attributable to the acquisition of equipment in fiscal year ended November 30, 2015, as compared to fiscal year ended November 30,2014. Cash Provided by Financing Activities Financing activities for the twelve months, ended November 30, 2015, provided $1,107,293 of cash as compared to providing $785,543 of cash in the twelve months ended November 30, 2014. The difference of $321,750 is attributable to the sale of in equity investments as presented in Item 5. The Company’s principal sources and uses of funds are investments from accredited investors. The Company would need to raise additional capital in order to meet its business plan. Management intends to secure additional funds using borrowing or the further sale of Regulation D, Section 506 securities to accredited investors in the future. There is no assurance that Company may secure funding, or whether it can do so on terms acceptable to it, or at all, and its liquidity would be severely compromised. The accompanying financial statements have been prepared assuming that the company will continue as a going concern which contemplates, amongst other things, the realization of assets and satisfaction of liabilities in the course of business. We anticipate that our future liquidity requirements will arise from the need to fund our growth, pay our current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from private sources and/or debt financing. Going Concern Consideration Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements expressing concerns about our ability to continue as a going concern. We agree with this assessment.Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. 12 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Forward-Looking Statements Many statements made in this report are forward-looking statements that are not based on historical facts. Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause actual results to differ materially from those expressed or implied by these forward-looking statements. The forward-looking statements made in this report relate only to events as of the date on which the statements are made. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK As a “smaller reporting company”, we are not required to provide the information required by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The information requested by this item is set forth in Item 15(a) of this Report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS None. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Report. Based on the management evaluation, we concluded that our disclosure controls and procedures are not effective to provide reasonable assurance that information we are required to disclose in the reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Management is in the process of determining how to most effectively improve our disclosure controls and procedures. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control, as is defined in the Securities Exchange Act of 1934. These internal controls are designed to provide reasonable assurance that the reported financial information is presented fairly, that disclosures are adequate and that the judgments inherent in the preparation of financial statements are reasonable. There are inherent limitations in the effectiveness of any system of internal controls, including the possibility of human error and overriding of controls. Consequently, an effective internal control system can only provide reasonable, not absolute, assurance with respect to reporting financial information. Our internal control over financial reporting includes policies and procedures that: (i) pertain to maintaining records that in reasonable detail accurately and fairly reflect our transactions; (ii) provide reasonable assurance that transactions are recorded as necessary for preparation of our financial statements in accordance with generally accepted accounting principles and the receipts and expenditures of company assets are made and in accordance with our management and directors authorization; and (iii) provide reasonable assurance regarding the prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements. 13 Management has undertaken an assessment of the effectiveness of our internal control over financial reporting based on the framework and criteria established in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based upon this evaluation, management concluded that our internal control over financial reporting was not effective as of November 30, 2015. The Company has resourced outside consultants to assist in implementing the necessary financial controls over the financial reporting and the utilization of internal management and staff to effectuate these controls. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to the temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or reasonably likely to materially affect, our internal control over financial reporting. Limitations on Effectiveness of Controls and Procedures In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. ITEM 9B. OTHER INFORMATION Material Contracts U.S. Distribution Agreement with Global Marketing Partners As of November 30, 2015, the Company has received no revenue on the following contract with Global Marketing Partners, Inc. On April 30, 2014, the Company entered into a non-exclusive contract with Global Marketing Partners, Inc., a California corporation doing business in Agoura Hills, California (the “Agreement”).The Agreement provides the Company with an avenue for the distribution of its products through various retailers. Global serves as a marketing partner to facilitate and administer the distribution of the Company’s products.A key component includes the introduction of the Company’s products to retailers using the distribution channel operated by Speed Commerce, formerly known as Navarre. The Company hopes to participate in a one-stop shop form of an arrangement via Global to access the retailers via Speed Commerce.Using this arrangement, the Company is not responsible for entering into agreements with each retailer. 14 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The name, age and position of each of our directors and executive officers are as follows: Name Age Position Jeffrey Weiland 52 President and Director Robert S. Amaral 47 CEO, Treasurer, Secretary and Director Jeffrey A. Weiland, Age 52, President/Director Mr. Weiland has over 20 years’ experience in management, sales and marketing, and product development. Mr. Weiland was a Sergeant in the United States Marine Corps and served from 1985 - 1993. Mr. Weiland was awarded several military service medals, including the Navy Achievement Medal, and received various letters of appreciation and meritorious masts, personal commendations, and good conduct medals.He was honorably discharge after serving in Desert Storm. From 1993 - 1997, Mr. Weiland was a metrology supervisor for Gensia Laboratories, LTD/Sicor Pharmaceuticals, based in Irvine California. Mr. Weiland received his Bachelor of Science in Business Management, from the University of Phoenix in 1997. From 1997 - 2003, Mr. Weiland was the National Marketing Director for Guardian Technologies USA based in Irvine, California. From 2003 - 2007, Mr. Weiland was a sole proprietor of Weiland Media, which focused on new product development. From 2008 - 2011, Mr. Weiland devoted 100 percent of his efforts to Digital Extreme Technologies, Inc. Prior to joining our Company, Mr. Weiland had not previously served as an officer or director of any public company. Robert S. Amaral, Age 47, CEO, Secretary/Treasurer/Director Mr. Amaral received his MBA in 1997 from Southern Oregon University. In 1996 he received his Bachelor’s Degree in Marketing from Southern Oregon State College. From 1997 – 2000 he was the Director of Marketing of CG Leasing Inc., which later merged with USA Capital Leasing. From 2000 – 2001 Mr. Amaral was a proprietor of a company named Finance Marketing Group, which generated lease finance applications from small businesses across the United States. In 2001, he worked as a Series 3 licensed commodity broker with U.S. Options Corp and Concorde Trading Group. In 2002 Mr. Amaral started Amaral Consultancy where he focused on funding development stage companies. Companies which Mr. Amaral performed contract labor for: L&L Financial, which subsequently changed its name to L& L Energy (LLEN); VSI Wireless, which was acquired by SARS Corporation (SARO.PK); Advanced Ultrasound Imaging, a private healthcare company located in Scottsdale, AZ; American Eagle Motorcycles based in Carlsbad, CA; and Ambient Control Systems located in El Cajon, CA.From 2008 – 2011 Mr. Amaral focused his energies on Digital Extreme Technologies, Inc.Prior to joining our Company, Mr. Amaral had not previously served as an officer or director of any public company. Significant Employees We have no significant employees other than the officers and directors described above. Section 16(A) Beneficial Ownership Reporting Compliance Pursuant to Item 405 of Regulation S-K Section 16(a) of the Exchange Act requires the Company's executive officers and directors, and persons who beneficially own more than ten percent of the Company's equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission. Officers, directors and greater than ten percent shareholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) forms they file. Based on its review of the copies of such forms received by it, the Company believes that during the fiscal year ended November 30, 2015 all such filing requirements applicable to its officers and directors were complied with exception that reports were filed late or not filed at all by the following persons: Name and Principal Position Number of late reports Number of untimely reports Number of Known Failures to File a Required Form Robert S. Amaral, CEO 0 0 0 Jeffrey A. Weiland, Pres. 0 0 0 15 ITEM 11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth certain compensation information for: (i) each person who served as the chief executive officer of our Company at any time during the year ended November 30, 2015, regardless of compensation level, and (ii) each of our other executive officers, other than the chief executive officer, serving as an executive officer at any time during the year ended November 30, 2015. The foregoing persons are collectively referred to herein as the “Named Executive Officers.” Compensation information is shown for fiscal years ended November 30, 2015 and 2014, respectively. SUMMARY COMPENSATION TABLE ANNUAL COMPENSATION LONG TERM COMPENSATION TOTAL Cash Bonus ($) Stock Awarded ($) Stock Options * ($) Non-Equity Incentive Plan Comp. ($) All Other Compensation($) Total Compensation($) Robert S. Amaral CEO, Treasurer, $ 0 0 $ 0 0 $ Secretary. & Director $ 0 0 $ 0 0 $ Jeffrey A. Weiland President & $ 0 0 $ 0 0 $ Director $ 0 0 $ 0 0 $ * Stock Options - Outstanding Equity Awards at 2014 Fiscal Year-End Pursuant to the 2012 Employees/Consultants Stock Compensation Plan, on July 15, 2012, we granted 2,000,000 shares to each of our two officers and directors. The option agreement provides the employee has no more than five years from the date of the grant to exercise the options at an exercise price of $0.25 per share. The employee may only exercise such options based upon the contracted vesting schedule, which provides that the options vest on a pro-rata basis over 60 months of future services to be rendered by such employee. There were no additional awards through the end of our fiscal year 2015. Employment Contracts, Termination of Employment, Change-in-Control Arrangements Employment Arrangements As of November 30, 2015, we were a party to employment agreements with Jeffrey A. Weiland (dated December 16, 2011) and Robert S. Amaral (dated December 16, 2011), each of which is described directly below. Employment Agreements with Jeffrey A. Weiland and Robert S. Amaral Term and Compensation The initial term of employment of each of Mr.Weiland and Mr.Amaral under their respective employment agreements is until such time the employment agreements are terminated by either party pursuant to the terms of the employment agreements. Pursuant to his employment agreement, Mr.Weiland is entitled to an initial base salary of $60,000. Pursuant to his employment agreement, Mr.Amaral is entitled to an initial base salary of $60,000. Severance Each employment agreement provides for a severance equal to one month’s pay, less taxes and social security required to be withheld upon a termination by us without cause upon thirty (30) days written notice. 16 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership of Certain Beneficial Owners and Management The following table sets forth information regarding the beneficial ownership of our common stock as of November 30, 2015, for: · each person, or group of affiliated persons, known by us to beneficially own more than 5% of our common stock; · each of our executive officers; · each of our directors; and · all of our executive officers and directors as a group. We have determined beneficial ownership in accordance with the rules of the Securities and Exchange Commission. These rules generally attribute beneficial ownership of securities to persons who possess sole or shared voting power or investment power with respect to those securities. The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days. Unless otherwise indicated, the persons or entities identified in this table have sole voting and investment power with respect to all shares shown as beneficially owned by them, subject to applicable community property laws, and the address for each person listed in the table is c/o Exeo Entertainment, Inc., 4478 Wagon Trail Ave., Las Vegas, Nevada 89118. The percentage ownership information shown in the table below is calculated based on 24,140,600shares of our common stock issued and outstanding as of February 29, 2016. Title Of Class Name, Title and Address of Beneficial Owner of Shares Amount of Beneficial Ownership Percent of Class Common Jeffrey A. Weiland President/Director % Common Robert S. Amaral Chief Executive Officer/Director % All Directors and Officers as a group (2 persons) % We are unaware of any contract or other arrangement the operation of which may at a subsequent date result in a change in control of our Company. Except for the Stock Options and Warrants set forth in Item 5 of this report, we do not have any issued and outstanding securities that are convertible into common stock. Other than the shares covered by the registration statement filed with the Commission on August 16, 2013 using Form S-1, as amended, we have not registered any shares for sale by security holders under the Securities Act. None of our stockholders are entitled to registration rights. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to our directors, officers or persons controlling us, we have been advised that it is the Securities and Exchange Commission’s opinion that such indemnification is against public policy as expressed in such act and is, therefore, unenforceable. CHANGE IN CONTROL We are not aware of any arrangement that might result in a change in control in the future. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Leasehold Interest in Real Estate On October 25, 2012, the Company signed a lease for its current office and warehouse.The Company became a co-tenant along with DXT. The Company executed a one year extension effective October 1, 2014. The original lease contains an option for a three year renewal; which shall expire on September 30, 2016. The typical monthly rent expense is $7,006, which includes base rent of $5,496 and common area maintenance of $1,510. The Company is not obligated to pay a security deposit to the management company.A deposit to secure the current lease was made by DXT in 2009.DXT will receive the security deposit at the end of the lease. 17 Note Payable for Vehicle Financing Obligations On September 27, 2012, the Company acquired a pre-owned company vehicle on credit. The original cost basis was $49,824.On November 13, 2015, the Company traded the vehicle for a new leased vehicle for $6,714 due at signing.The Company is obligated to pay a total of $48,944 for 36 months with a monthlypayment of $1,196.56. On November 13, 2015, the Company acquired a pre-owned company vehicle on credit. The original cost basis was $56,963.The Company paid $5,000 as a down payment.The amount financed by the seller is $48,259, and the Company makes monthly payments of $866.The Company is obligated to pay a total of $51,963 over the course of the loan. This note bears interest at the annual percentage rate of 2.9%, and the term is 60 months.The total finance charge associated with this note is $3,704. Director Independence We are not at this time required to have our board comprised of a majority of “independent directors.” Our determination of independence of directors is made using the definition of “independent director” contained in Rule 4200(a)(15) of the Marketplace Rules of the NASDAQ Stock Market (“NASDAQ”) , even though such definitions do not currently apply to us because we are not listed on NASDAQ. We have determined that none of our directors currently meet the definition of “independent” due to the fact that our directors also serve as our executive officers. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES The following table sets forth fees billed to us by our independent auditors for the years ended 2015 and 2014 for (i) services rendered for the audit of our annual financial statements and the review of our quarterly financial statements, (ii) services rendered that are reasonably related to the performance of the audit or review of our financial statements that are not reported as Audit Fees, and (iii) services rendered in connection with tax preparation, compliance, advice and assistance. SERVICES Audit fees $ $ Audit-related fees - - Tax fees - - All other fees - - Total fees $ $ Audit fees and audit related fees represent amounts billed for professional services rendered for the audit of our annual financial statements and the review of our interim financial statements.Before our independent accountants were engaged by to render these services, their engagement was approved by our directors. 18 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES Item 15(a) Financial Statements Index to Financial Statements: Exeo Entertainment, Inc.'s audited Financial Statements, as described below, are attached hereto. EXEO ENTERTAINMENT, INC. TABLE OF CONTENTS NOVEMBER 30, 2 PAGE Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders’ (Deficit) F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Exeo Entertainment, Inc. We have audited the accompanying balance sheets of Exeo Entertainment, Inc. as of November 30, 2014 and 2015, and the related statements of income, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended November 30, 2015.Exeo Entertainment, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Exeo Entertainment, Inc. as of November 30, 2014 and 2015, and the related statements of income, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended November 30, 2015, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note A to the financial statements, the Company has minimal revenues, , has incurred recurring losses and recurring negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note A.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada March 1, 2016 F-1 EXEO ENTERTAINMENT, INC. BALANCE SHEETS (audited) November 30, November 30, ASSETS Current Assets Cash and cash equivalents $ $ Inventory Prepaid expenses - Accounts Receivable - Total current assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' EQUITY (DEFICIT) Liabilities Current liabilities Accounts payable and accrued expenses $ Accrued interest payable - related party Payroll liabilities Due to related parties Royalty payable Notes payable Total current liabilities Long-term liabilities Notes payable Total long-term liabilities Total Liabilities Series A redeemable convertible preferred stock; $0.0001 par value, 1,000,000 shares authorized; 19,500 shares issued and outstanding; 0 shares unissued as of November 30, 2015 (liquidation preference of $51,238).Stated at redemption value. Series B redeemable convertible preferred stock; $0.0001 par value, 1,000,000 shares authorized; 201,640 shares issued and outstanding; 5,000 shares unissued as of November 30, 2015 (liquidation preference of $316,131).Stated at redemption value. Stockholders' equity (deficit) Convertible Preferred Stock Series A - 15%, $0.0001 par value, 1,000,000 shares authorized, 19,500 and 19,500 shares issued, respectively - - Convertible Preferred Stock Series B - 15%, $0.0001 par value, 1,000,000 shares authorized, 61,500 and 10,000 shares issued, respectively - - Common stock - $0.0001 par value, 100,000,000 shares authorized;24,140,600 and 24,255,231 shares issued and outstanding, respectively Additional paid-in capital Stock payable - Deficit accumulated ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-2 EXEO ENTERTAINMENT, INC. STATEMENTS OF OPERATIONS (audited) One year ending November 30, 2015 One year ending November 30, 2014 REVENUES $ $ COST OF GOOD SOLD Cost of direct materials, shipping and labor ) ) GROSS PROFIT OPERATING EXPENSES General and administrative Executive compensation Professional fees Depreciation TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain (Loss) from foreign currency transactions ) Other loss ) - Interest expense - related party ) ) Interest expense ) ) TOTAL OTHER INCOME (EXPENSES) ) NET INOME (LOSS) ) ) DIVIDEND OF REDEEMABLE PREFERRED STOCK ) ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) NET LOSS PER SHARE: BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC The accompanying notes are an integral part of these financial statements. F-3 EXEO ENTERTAINMENT, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (audited) Additional Total Common Shares Paid-In Subscriptions Deficit Stockholders' Shares Amount Capital Payable Accumulated Equity (Deficit) Balance, November 30, 2013 $ $ $
